       Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 1 of 24




 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
                          UNITED STATES DISTRICT COURT
 7
                                  DISTRICT OF NEVADA
 8
 9
     Jess Elijio Carranza, Jimmy Carter Kim,
10
                                                   Case No. 2:20-cv-01586-GMN-DJA
                   Plaintiffs/Petitioners,
11
           v.                                      Response to Motion to Dismiss
12                                                 (ECF No. 12)
     Brian Koehn, Warden, Nevada Southern
13   Detention Center,
14                 Defendant/Respondent.
15
16         On August 26, 2020, Petitioners filed a § 2241 petition and complaint for

17   declaratory and injunctive relief, arguing that Respondent has acted and

18   continues to act in deliberate indifference to their health and safety with respect

19   to the COVID-19 pandemic.1 On August 17, 2020, Respondent answered the

20   petition and also moved to dismiss it.2 Respondent seeks dismissal on the

21   grounds that (1) Petitioners’ claim is simply not cognizable in habeas and that

22   they must proceed, if at all, under 42 U.S.C. § 1983, the Bail Reform Act, or the

23
24         1   See ECF No. 1.
25         2  ECF Nos. 12 and 13. Documents 12 and 13 are identical but separately
26   titled. The first 20 pages is devoted to the factual background and Respondent’s
     legal dismissal arguments, while the latter 20 pages is devoted to the factual
     response on the merits.
       Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 2 of 24




 1   Prison Litigation Reform Act; (2) Petitioners failed to exhaust their
 2   administrative remedies; (3) Petitioners lack standing; and (4) the Federal Public
 3   Defender’s Office has not been appointed to represent Petitioners in this action.3
 4         First, both the Supreme Court and Ninth Circuit have left open whether
 5   federal detainees may challenge the conditions of their confinement under
 6   § 2241, and the Supreme Court’s most recent guidance suggests that § 2241 is
 7   available to challenge the type of large-scale policy decisions here. Also, the
 8   other avenues for relief Respondent argues Petitioners must use instead are
 9   either not available to them (§ 1983), not a separate cause of action (the PLRA),
10   or do not encompass the relief requested (the BRA). Second, the PLRA does not
11   apply to § 2241 petitions and may be waived where exhausting administrative
12   remedies would be futile. Third, that other detainees are subjected to the same
13   unconstitutional conditions as Petitioners does not deprive them of standing, nor
14   does their request for judicial fact-finding. Fourth, the FPD has been appointed
15   to represent Petitioners in their criminal cases, which includes ancillary matters
16   such as this action. Even if this were not an ancillary matter, Petitioners meet
17   the criteria for appointment of counsel, and undersigned will separately move for
18   appointment in this case.
19
20
21
22
23
24
25
26         3   ECF No. 12 at 10–19.
                                                2
          Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 3 of 24




 1   A.      This Court should deny Respondent’s motion to dismiss on the
             ground that this action is not cognizable in habeas and that
 2
             Petitioners must instead seek relief under § 1983, the BRA, or the
 3           PLRA.
 4           Respondent argues that Petitioners’ claim is simply not cognizable in
 5   habeas and that they must proceed, if at all, under 42 U.S.C. § 1983, the BRA, or
 6   PLRA.4 Respondent relies on dicta from Supreme Court and Ninth Circuit
 7   decisions to argue, with little analysis, that Petitioners may not proceed in
 8   habeas.5 But this is far from settled. The Supreme Court has repeatedly—and
 9   quite expressly—left open whether prisoners may challenge the conditions of
10   their confinement through habeas.6 The Circuit Courts are split on this issue.7
11   For its part, the Ninth Circuit held in Nettles v. Grounds that state prisoners
12   may not challenge prison conditions under 28 U.S.C. § 2254 but must do so, if at
13   all, under § 1983.8 However, Nettles expressly left open the precise issue here:
14   whether federal prisoners—whose habeas claims are governed by different
15   statutory requirements and whose keepers act under color of federal rather than
16
17
             ECF No. 12 at 10–12, 14, 17–18. These are subsections A,C, and E of
             4
18   Respondent’s brief. Because these argumets overlap and present similar
19   questions of law, they are treated together here.
             5   ECF No. 12 at 10–12.
20
             Ziglar v. Abassi, 137 S.Ct. 1843, 1862 (2017); Boumediene v. Bush, 553
             6
21   U.S. 723, 792 (2008). See Bell v. Wolfish, 441 U.S. 520, 526, n.6 (1979) (“[W]e
22   leave to another day the question of the propriety of using a writ of habeas corpus
     to obtain review of the conditions of confinement”); Preiser v. Rodriguez, 411 U.S.
23   475, 499 (1973) (“When a prisoner is put under additional and unconstitutional
24   restraints during his lawful custody, it is arguable that habeas corpus will lie to
     remove the restraints making custody illegal”).
25           7   Poree v. Collins, 866 F.3d 235, 243–44 (5th Cir. 2017).
26           8   830 F.3d 922 (9th Cir. 2016).
                                                   3
       Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 4 of 24




 1   state law—may challenge the conditions of their confinement under § 2241. In
 2   its 2017 decision in Ziglar v. Abassi, the Supreme Court strongly suggested that
 3   they can.9
 4         Because Respondent relies on a handful of quotes from decisions
 5   discussing the interplay between § 1983 and habeas, a somewhat detailed
 6   discussion of these cases is necessary. We then move to an in-depth discussion of
 7   Nettles and Ziglar, which contain the Ninth Circuit and Supreme Court’s more
 8   recent comments on this issue. This section concludes by explaining why
 9   Petitioners are not required—or even permitted—to proceed instead under §
10   1983, the BRA, or the PLRA.
11         1.       The Supreme Court’s decisions in Preiser, Nelson, and
                    Muhammad
12
13         In Preiser v. Rodriguez, New York state prisoners filed § 1983 complaints

14   to recoup unconstitutionally revoked good-time credits, which would expedite

15   their release.10 The Supreme Court held that when a challenge falls within the

16   “heart of habeas corpus,” state prisoners may not proceed by way of a § 1983

17   action, as otherwise they could evade the procedural requirements established for

18   state habeas challenges in the federal courts, namely, state-court exhaustion.11

19   Claims that fall within the “heart” or “core” of habeas corpus—those in which a

20   prisoner “challeng[es] the very fact or duration of his physical imprisonment”—

21   may only be brought in habeas.12

22
23
           9
               Ziglar, 137 S.Ct. at 1862.
24         10   Preiser v. Rodriguez, 411 U.S. 475, 482 (1973).
25         11   Id. at 489–90.
26         12   Id. at 500.
                                                 4
       Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 5 of 24




 1         Significantly, the Court did not hold that the converse is also true—that is,
 2   that any claim challenging something apart from the fact or duration of
 3   confinement may not be raised in habeas. To the contrary, the Court stated:
 4   “This is not to say that habeas corpus may not also be available to challenge . . .
 5   prison conditions.”13 Four years later, in Bell v. Wolfish, the Supreme Court
 6   again left “to another day the question of using a writ of habeas corpus to obtain
 7   review of the conditions of confinement, as distinct from the fact or length of
 8   confinement itself.”14
 9         Respondent also quotes Nelson v. Campbell and Muhammad v. Close, but,
10   like Preiser, both of those decisions also dealt with the appropriate limits of
11   § 1983, not habeas.15
12         In Nelson, an Alabama death row prisoner filed a § 1983 action arguing
13   that the state’s proposed “cut-down” procedure to access his veins during lethal
14   injection would violate the Eighth Amendment. The federal district court
15   dismissed the action on the ground that it was the functional equivalent of an
16   unauthorized second or successive § 2254 habeas petition, which Nelson had not
17   obtained authorization to file, and the Eleventh Circuit affirmed.16
18         Citing Preiser, the Court reiterated that state prisoners’ claims falling
19   “within the ‘core’ of habeas corpus” are not cognizable under § 1983.17 The Court
20   then added the line Respondent quotes: “By contrast, constitutional claims that
21
22
           13   Id. at 499.
23
           14   441 U.S. 520, 527 n.6 (1979).
24         15   ECF No. 12 at 10.
25         16   Nelson, 541 U.S. at 642.
26         17   Id. at 643.
                                                5
       Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 6 of 24




 1   merely challenge the conditions of a prisoner’s confinement, whether the inmate
 2   seeks monetary or injunctive relief, fall outside of that core and may be brought
 3   [under] § 1983 in the first instance.”18
 4         The Court concluded that it need not reach the difficult question of how to
 5   categorize method-of-execution claims generally, i.e., whether they are “core”
 6   habeas claims that must be brought in habeas.19 This is because the cut-down
 7   procedure was not a statutorily mandated part of Alabama’s lethal-injection
 8   protocol, and Nelson conceded there were acceptable alternatives for gaining
 9   venous access. His claim would not necessarily invalidate his death sentence as
10   it could still be carried out.20 Thus, his claim was cognizable under § 1983 in the
11   first instance. The Court noted that this was consistent with the approach it had
12   taken in § 1983 damages actions in Heck v. Humphrey, where it held that
13   plaintiffs could not bring claims that would necessarily undermine their
14   convictions or sentences unless they first obtained favorable termination of those
15   proceedings on direct appeal or through state or federal habeas.21 This is known
16   as the favorable-termination requirement.
17         In Muhammad v. Close, a Michigan state prisoner brought a § 1983 suit
18   against a corrections officer alleging that the officer subjected him to mandatory
19   prehearing lockup in retaliation for prior lawsuits and grievance proceedings
20
21
22
23          Id. (emphasis added) (internal citations and quotation marks omitted);
           18

     ECF No. 12 at 10.
24         19   Id. at 644.
25         20   See id. at 645–46.
26         21   Id. at 646–47.
                                                6
       Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 7 of 24




 1   against the officer.22 Muhammad sought $10,000 in damages.23 Respondent here
 2   cites a partial quote from the opening lines of the opinion: “Challenges to the
 3   validity of any confinement or to particulars affecting its duration are the
 4   province of habeas corpus; requests for relief turning on circumstances of
 5   confinement may be presented in a § 1983 action.”24
 6         The Court explained that because Muhammad’s suit would not undermine
 7   his conviction or sentence or the state’s calculation of time served, his claim did
 8   not implicate habeas state exhaustion concerns or implicate Heck’s favorable-
 9   termination requirement. Thus, it was not a “core” habeas claim and could be
10   brought under § 1983.25
11         In sum, Preiser, Nelson, and Muhammad all dealt with when a state
12   prisoner may file suit under § 1983. Preiser held that prisoners may not bring
13   “core” habeas claims under § 1983. Nelson and Muhammad dealt with whether
14   the specific claims raised there were such “core” claims and thus required to be
15   brought in habeas. Each touched on the scope of § 2254 only in the context of
16   deciding the appropriate limits of § 1983. Thus, none reached the question of the
17   appropriate limits of § 2254, let alone § 2241.
18
19
20
21
22         22Id. at 753 (discussing Muhammad’s amended complaint, which sought
23   only monetary damages for the six days of prehearing detention and did not seek
     expungement of the underlying disciplinary charge).
24         23   Id. at 752.
25         24   Id. Respondent quotes only the first half of the sentence.
26         25   Id. at 754.
                                                 7
       Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 8 of 24




 1          2.         The Ninth Circuit’s decision in Nettles v. Grounds
 2          California state prisoner Nettles filed a federal habeas petition seeking to
 3   expunge a rules violation report and restore 30 days of postconviction credits that
 4   he had lost as a result of the violation, which he argued delayed his parole
 5   hearing and constituted grounds for future denial of parole.26 The district court
 6   granted the state’s motion to dismiss on the grounds that Nettles could not show
 7   that expungement of the rules violation report was likely to accelerate his
 8   eligibility for parole.27
 9          A divided en banc panel of the Ninth Circuit affirmed.28 The majority
10   began by summarizing the above Supreme Court precedent holding that state
11   prisoners may not bring core habeas claims under § 1983.29 The majority then
12   adopted “the correlative rule that a § 1983 action is the exclusive vehicle for
13   claims brought by state prisoners that are not within the core of habeas
14   corpus.”30 Because Nettles’s claim did not necessarily spell speedier release, it
15   did not fall within the habeas “core” and therefore needed to be brought, if at all,
16   under § 1983.31
17
18
            26   830 F.3d 922, 927 (2016).
19
            27Id. Nettles had numerous violations in addition to the challenged
20   violation and the parole board also took issue with the nature of his crime and
     purported lack of remorse. Id. at 926.
21
            28Nettles was decided by a 5–1–5. Judge Ikuta wrote the majority opinion
22   joined by Judges Rawlinson, Clifton, Callahan, and N.R. Smith; Judge Hurwitz
23   wrote a concurrence; and Judge Berzon wrote a dissent joined by Judges Thomas,
     Fletcher, Muguia, and Nguyen.
24          29   Id. at 927.
25          30   Id.
26          31   Id. at 930 (internal citation and quotation marks omitted).
                                                   8
       Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 9 of 24




 1         The majority read the Supreme Court’s prior decisions as strongly
 2   suggesting that “habeas is available only for state prisoner claims that lie at the
 3   core of habeas and is the exclusive remedy for such claims, while § 1983 is the
 4   exclusive remedy for state prisoner claims that do not lie at the core of habeas”
 5   but acknowledged that the Supreme Court “ha[d] not provided an express ruling
 6   on the scope of habeas . . . .”32 In addition to Preiser, Heck, and Muhammad, the
 7   majority cited to Justice Scalia’s concurrence in Wilkinson v. Dotson,33 which the
 8   Supreme Court cited favorably in dicta in Skinner v. Switzer.34 According to the
 9   majority, absent a direct ruling, this “considered dicta” should be given deference
10   as “prophecy of what the court might hold.”35
11         The majority criticized the dissent’s reliance on cases in which federal
12   prisoners challenged the actions of the Bureau of Prisons under 28 U.S.C.
13   § 2241.36 The majority countered that none of those decisions shed light on the
14   issue before it: whether Nettles’s claim was cognizable under § 2254.37 The
15   majority then acknowledged that none of the Supreme Court dicta on which it
16   relied in formulating its new § 2254/§ 1983 exclusivity rule involved the rights of
17   federal prisoners, whose claims are governed by different standards and to whom
18   § 1983 would not apply.38 Because the instant case “involve[ed] a state prisoner’s
19
20
21
           32   Id. at 930.
           33   544 U.S. 74 (2005).
22
           34   562 U.S. 521 (2011).
23
           35   Nettles, 830 F.3d at 931.
24         36   Id. at 931.
25         37   Id.
26         38   Id. at 931, n.6.
                                               9
      Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 10 of 24




 1   action under 28 U.S.C. § 2254,” the court concluded it need not address how its
 2   holding would apply to relief sought by prisoners in federal custody39—the
 3   precise situation here.
 4         In sum, while core habeas claims must be brought in habeas, the Supreme
 5   Court has left open the use of habeas for other types of claims. The Ninth Circuit
 6   has foreclosed state prisoners from using § 2254 for claims outside the habeas
 7   core, but the court left open whether federal prisoners could use § 2241 for those
 8   same claims. It appears that the Tenth, Eighth, and Seventh Circuits have
 9   adopted positions similar to the Ninth Circuit, while the D.C., Second, Third,
10   Sixth, and First Circuits have or would permit the use of habeas to challenge
11   unconstitutional conditions of confinement.40 This has led to mixed results for
12
13         39 Id. Only some portions of Judge Ikuta’s opinion have the support of the
14   majority of the en banc court. The remainder of the legal justification for the rule
     adopted, section II(B), was not joined by Judge Hurwitz. In his partial
15   concurrence, Judge Hurwitz voiced his opinion that the Supreme Court dicta on
16   which the majority opinion relied in section II(A) was entitled to great deference.
     He wrote that “[w]ere we approaching this matter on a clean slate, traditional
17   principles of statutory construction,” i.e., the plain text of § 1983 and § 2254
18   “might lead [him] to a different result.” Id. at 938 (Hurwitz, J. concurring in
     part). Thus, it is likely Judge Hurwitz would not have joined the majority if he
19   had the benefit of the Supreme Court’s later decision in Ziglar v. Abbasi,
     discussed below.
20
           40 Poree v. Collins, 866 F.3d 235, 244–45 n. 26, 27 (5th Cir. 2017) (laying
21   out circuit split); Aamer v. Obama, 742 F.3d 1023, 1032 (D.C. Cir. 2014) (“Our
22   precedent establishes that one in custody may challenge the conditions of his
     confinement in a petition for habeas corpus”); Thompson v. Choinski, 525 F.3d
23   205, 209 (2d Cir. 2008) (“This court has long interpreted § 2241 as applying
     challenges to the execution of a federal sentence . . .”); United States v. DeLeon,
24
     444 F.3d 41, 59 (1st Cir. 2006) (“If the conditions of incarceration raise Eighth
25   Amendment concerns, habeas corpus will lie.”); Woodall v. Fed. Bureau of
     Prisons, 432 F.3d 235, 241 (3d Cir. 2005) (“We have ourselves held that § 2241
26   allows a federal prisoner to challenge the ‘execution’ of his sentence in habeas”).
                                                10
      Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 11 of 24




 1   those seeking habeas relief in the wake of the COVID-19 pandemic.41 For the
 2   reasons discussed below, this Court should find that Petitioners’ claim is
 3   cognizable under § 2241.
 4
           3.       This Court should hold that Petitioners’ claim challenging
 5                  the conditions of their confinement is cognizable
 6                  under 28 U.S.C. § 2241.

 7         As explained above, Nettles was premised on Supreme Court dicta up until

 8   that point, particularly the Supreme Court’s 2011 decision in Skinner v. Switzer.

 9   Six years after Skinner and one year after Nettles, the Supreme Court decided

10   Ziglar v. Abbasi.42

11         In response to the September 11 terrorist attacks, the federal government

12   ordered hundreds of illegal aliens to be taken into custody and held pending a

13   determination whether a particular detainee had connections to terrorism. Six of

14   those prisoners filed suit against the executive officials responsible for the

15   policies causing their detention and the wardens of the facility where the

16   prisoners were detained under harsh conditions, some of which were not imposed

17   pursuant to official policy, for between three and six months.43 The prisoners

18   sought damages under the implied cause of action theory adopted in Bivens.44

19
20
21
           41ECF No. 12 at 12 n.3; Wilson v. Ponce, ---F.Supp.3d---, 2020 WL 3053375
22   (C.D. Cal. Jun. 10, 2020) (Fitzgerald, J.) (noting decisions on both sides).
23         42   137 S.Ct. 1843 (2017).
24         43   137 S.Ct. 1852.
25         44 Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971);
     Ziglar, 137 S.Ct. at 1852–53. The prisoners also brought a claim under 42 U.S.C.
26   § 1985(3), which forbids certain conspiracies to violate equal-protection rights.
                                              11
      Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 12 of 24




 1         The Court first considered the prisoners’ detention-policy claims, which did
 2   not include their claims that the Warden allowed guards to abuse them over and
 3   above these policies.45 The Court declined to imply a Bivens cause of action for
 4   these claims because special factors showed that whether a damages action
 5   should be allowed was a decision for Congress, not the courts.46 The Court
 6   reasoned that the claims involved high-level executive policy decisions
 7   implicating national-security concerns and despite that more than 16 years had
 8   passed since the September 11 attacks and that Congress was well aware of
 9   these detention conditions, at no point did Congress choose to create a damages
10   remedy for them.47
11         In reaching this conclusion, the Court wrote that “it is of central
12   importance” that “this is not a case like Bivens or Davis in which it is damages or
13   nothing.”48 The Court reasoned that, “[u]nlike the plaintiffs in those cases, [the
14   prisoners] do not challenge individual instances of discrimination or law-
15   enforcement overreach, which, due to their very nature are difficult to address
16   except by way of damages actions after the fact.”49 The prisoners instead
17
18         45   Id. at 1858–59.
19         46 Id. at 1860. The Court first explained that a special-factors analysis was
     necessary because the prisoners’ claims bore little resemblance to the three
20
     Bivens claims the Court had approved in the past. Id. at 1854–60 (explaining
21   Bivens history; three contexts in which Bivens claims had been recognized; and
     setting forth special-factors analysis that must be conducted before expanding
22   Bivens to new claims).
23         47   Id. at 1861–62.
24         48Id. at 1862 (internal citation and quotation marks omitted). Bivens
     involved illegal search and seizure. In Davis, an administrative assistant sued a
25
     Congressman for firing her because she was a woman. 442 U.S. 228 (1979)
26         49   137 S.Ct. at 1862.
                                               12
      Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 13 of 24




 1   “challenge large-scale policy decisions concerning the conditions of confinement
 2   imposed on hundreds of prisoners. To address those kinds of decisions, detainees
 3   may seek injunctive relief. And in addition to that, we have left open the question
 4   whether they might be able to challenge their confinement conditions via a petition
 5   for a writ of habeas corpus.”50
 6         Indeed, the Court continued, the habeas remedy “would have provided a
 7   faster and more direct route to relief than a suit for money damages.”51 “A
 8   successful habeas petition would have required officials to place respondents in
 9   less-restrictive conditions immediately; yet this damages suit remains unresolved
10   some 15 years later.”52 The Court concluded that it need not determine the scope
11   or availability of the habeas corpus remedy, a question that was not before the
12   Court and had not been briefed or argued, but noted that the prisoners had
13   “other alternative forms of judicial relief available to them” and when alternative
14   methods of relief are available, Bivens is usually not.53
15         Although dicta, the Supreme Court’s recent decision in Ziglar strongly
16   suggests that federal detainees or prisoners may challenge the conditions of their
17   confinement, including large-scale policy decisions affecting hundreds of
18   prisoners, in habeas—a door that Nettles also left open. That opinion also
19   suggests that habeas need not be the exclusive remedy available in order for an
20
21
22
23
           50   Id. at 1863.
24         51   Id.
25         52   Id.
26         53   Id.
                                               13
      Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 14 of 24




 1   inmate to use it, particularly where swift relief is needed.54 The Court’s more
 2   recent statement in Ziglar is a greater indication of what the Court may hold in
 3   the future than Nettles’s prediction and the earlier statements Respondent cites.
 4   And, as mentioned above, several Circuit Courts of Appeal have permitted
 5   prisoners to challenge unconstitutional conditions of confinement through
 6   habeas.55
 7         There is further reason to permit Petitioners to proceed under § 2241 here.
 8   Respondent argues throughout its motion to dismiss that Petitioners should have
 9   filed suit under § 1983.56 This ignores that Petitioners are federal detainees
10   challenging actions made under color of federal, not state, law. Thus, § 1983 is
11   unavailable. And, as the Supreme Court’s decision in Ziglar makes clear, it will
12   not readily infer new causes of actions under Bivens. In any event, Bivens
13   actions are limited to monetary damages against federal officials in their
14   individual capacities and do not extend to private actors acting under color of
15   federal law.57 Thus, Respondent is wrong to repeatedly suggest to this Court that
16   Petitioners should have brought suit under § 1983. Additionally, an implied
17   cause of action under Bivens is also unavailable and could not provide the remedy
18   Petitioners seek.
19
20
21         54  Ziglar, 137 S.Ct. at 1863 (Noting that, to address challenged detention
     policies the prisoners could have sought injunctive relief “[a]nd, in addition to
22   that,” the Court had left open whether they may also be able to do so through
23   habeas).

24
           55   Supra n.40.
           56   See ECF No. 12 at 14.
25
           57Correctional Servs Corp v. Malesko, 534 U.S. 61, 62 (2001) (declining to
26   extend Bivens to private entities acting under color of federal law).
                                               14
      Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 15 of 24




 1         Finally, the unique circumstances of this case warrant applying § 2241
 2   here. Ziglar suggested that habeas would have been the most expedient way for
 3   the prisoners there to immediately improve their conditions of confinement.58
 4   Petitioners here challenge the constitutionality of their detention conditions
 5   amidst a once-in-a-century global pandemic, where the pandemic and these
 6   conditions are rapidly evolving, the stakes are high, and time is of the essence. If
 7   there were ever a time for federal detainees to seek relief under § 2241, this
 8   would be it.
 9         That leaves Respondent’s argument that Petitioners must proceed under
10   the Bail Reform Act or the PLRA.59 First, Petitioners could not seek to alter the
11   conditions of their confinement, or secure their release from unconstitutional
12   conditions of confinement, under the Bail Reform Act. While it is true, as
13   Respondent points out, that courts may reopen detention hearings at any time to
14   consider new information that has a material bearing on the detention decision,60
15   that decision does not, unfortunately, consider the defendant’s health or safety.
16   Instead, the court considers whether any conditions will reasonably assure the
17   appearance of the person as required and the safety of “any other person or the
18   community.”61 Absent from the list of factors to be considered in making this
19   determination is the defendant’s health or the conditions of his confinement.62
20
21         58   Ziglar, 137 S.Ct. at 1862–63.
22         59   ECF No. 12 at 14, 17.
23         60   ECF No. 12 at 14 (citing 18 U.S.C. § 3142(f)(2)(B)).
24         61   18 U.S.C. § 3142(g).
25         62 Relevant factors include: (1) the nature and circumstances of the offense;
     (2) the weight of the evidence against the person; (3) the history and
26
                                                 15
      Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 16 of 24




 1   As to Respondent’s argument that Petitioners must proceed under the PLRA, the
 2   PLRA is not itself a private cause of action—it merely provides conditions for
 3   prisoner lawsuits brought under other statutes.63
 4         In conclusion, this Court should hold as a threshold legal matter that
 5   Petitioners may proceed under § 2241. This is bolstered by the fact that none of
 6   the other avenues Respondent cites are available routes to recovery, let alone
 7   exclusive or required routes.
 8   B.    Petitioners have satisfied § 2241’s prudential exhaustion
           requirement.
 9
10         The PLRA does not apply to habeas corpus proceedings.64 However, as a

11   prudential matter, courts do require habeas petitioners to exhaust all available

12   judicial and administrative remedies before seeking relief under § 2241.65 But

13   this exhaustion requirement is subject to waiver because it is “not a judicial

14
15
16
17   characteristics of the person; (4) the nature and seriousness of the danger to any
18   person or the community should the person be released. Id.
           63   42 U.S.C. § 1997.
19
           64 18 U.S.C. § 3626(g)(2); Scott v. LaMarque, 27 F. App’x 858, 859 (9th Cir.
20   2001) (“[T]he amendments to 28 U.S.C. 1915 made by the [PLRA] . . . do not
21   apply in habeas proceedings”). Even if it did, the PLRA does not require
     exhaustion when circumstances render administrative remedies “unavailable,”
22   such as when it operate as a simple dead end with officers unwilling or unable to
23   provide relief or where they thwart the grievance process. Ross v. Blake, 136
     S.Ct. 1850, 1858 (2016). For the same reasons § 2241 exhaustion would be futile,
24   administrative remedies under the PLRA are unavailable.
25         65 Ward v. Chavez, 678 F.3d 1042, 1045 (9th Cir. 2012) (citing Castro-
     Cortez v. INS, 239 F.3d 1037, 1047 (9th Cir. 2001), abrogated on other grounds by
26   Fernandez-Vargas v. Gonzales, 548 U.S. 30 (2006)).
                                              16
      Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 17 of 24




 1   prerequisite.”66 Typically, exhaustion can be waived “if pursuing those
 2   [administrative] remedies would be futile.”67
 3         Here, Petitioner Carranza requested COVID-19 testing but was denied.68
 4   Numerous other detainees have also requested testing without success.69 The
 5   Federal Public Defender’s Office has tried to accomplish increased testing
 6   through motions practice, but that, too, has been unsuccessful.70 Medical kites
 7   are not answered for days and sometimes weeks, and requests for treatment or
 8   testing are denied.71 When detainees attempt to protest the conditions at NSDC
 9   or get more information, they are constantly given the run-around, with NSDC
10   blaming the USMS and the USMS blaming NSDC.72 Additionally, Petitioners do
11   not live in a bubble at NSDC and, if successful, would not be given a private
12   suite. To improve Petitioners’ conditions of confinement may well mean
13   improving conditions for all. Attempting to kite their way to these types of large-
14   scale policy changes would be futile. And where detainees have attempted to join
15   together to do so, those efforts have been thwarted.73
16
17
18
           66   Id.
19
           67   Id. (internal citation omitted).
20
           68   ECF No. 1 at ¶ 19.
21         69   Id. at ¶ 20.
22         70See, e.g., U.S. v. Martell-Perkins, 2:17-cr-00129-APG-GWF ECF No. 66
23   (emergency motion requesting order that symptomatic client be tested for
     COVID-19); U.S. v. Hunter, 2:12-cr-00132-JAD-VCF (same).
24         71   ECF No. 1 at ¶ 57.
25         72   Id. at ¶ 65.
26         73   Id. at ¶ 74.
                                                   17
      Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 18 of 24




 1         For these reasons, this Court should find that exhaustion would be futile
 2   and waive § 2241’s prudential exhaustion requirement. To the extent this Court
 3   is inclined to dismiss based on lack of exhaustion, it should decline ruling on that
 4   issue until after the reply to the petition has been filed because undersigned is in
 5   the process of gathering past-submitted grievances from Petitioners and those
 6   similarly situated, which will further demonstrate futility.
 7   C.    Petitioners have standing.
 8         Respondent next argues that Petitioners lack standing because they fail to
 9   demonstrate that the conditions at NSDC are particular to them or that they
10   have sustained harm from these conditions.74 That other detainees are subject to
11   the same unconstitutional conditions as Petitioners does not mean that
12   Petitioners lack standing. Respondent offers no authority that this is the case,
13   nor was it an issue in Ziglar that the prisoners were six of hundreds subjected to
14   the detention policies they challenged. In fact, it appears that this made habeas
15   relief even more appropriate in the Court’s view.
16         Petitioners have also alleged direct harm as a result of Respondent’s
17   unconstitutional COVID-19 policies. For example, Petitioner Carranza was
18   exposed to Petitioner Kim while his test was pending.75 Petitioner Kim collapsed
19   after testing positive for the virus and was handcuffed to a wheelchair before
20   being placed in disciplinary housing.76 The Petitioners are at constant risk of
21   infection and reinfection due to Respondent’s handling of the pandemic and they
22
23
24         74   ECF No. 12 at 15.
25         75   ECF No. 1 at ¶ 19.
26         76   Id. at ¶ 22.
                                               18
      Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 19 of 24




 1   are constantly subjected to more restrictive conditions of confinement than they
 2   would otherwise be, including being cycled in and out of quarantine/cohort status.
 3         Relatedly, Respondent argues that Petitioners cannot show an “actual and
 4   imminent” harm from COVID-19 because there is currently only one positive test
 5   at the facility.77 This argument would be more persuasive if NSDC were not
 6   continuing to accept new detainees, including transfers from other detention
 7   facilities, and if it were mass testing or at least testing those with symptoms.
 8   Due to the lack of transparency and testing at NSDC, the true number of COVID-
 9   19 cases is likely much higher than what Respondent reports.78
10         Respondent should not be permitted to use this lack of transparency to
11   gain dismissal by arguing that “if the conditions at NSDC are as unsafe as
12   Petitioners claim, they would not need a ‘fact-finding’ to determine what those
13   ‘actual conditions’ are.”79 Petitioners’ request for court-supervised fact-finding
14   will permit this Court to resolve this case based on the actual conditions at NSDC
15   and not only those Respondent chooses to reveal. Many courts have ordered
16   court-supervised fact finding precisely because jails and prisons are difficult to
17
18
19
20
21
22
23
24
           77   ECF No. 12 at 16.
            ECF No. 1 at ¶¶ 17, 70 (describing how symptomatic detainee was
           78
25
     removed and quarantined in disciplinary housing but not tested).
26         79   ECF No. 12 at 16.
                                               19
      Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 20 of 24




 1   penetrate. For example: Wilson v. Ponce;80 Stirling v. Salazar;81 In re
 2   Coronavirus/COVID-19 Pandemi;82 Gomes v. Department of Homeland
 3
 4         80 2020 WL 5118066, at *7 (July 14, 2020). Before ruling on the merits of
     Petitioners’ request for TRO and preliminary injunction (based on a stand-alone
 5
     Constitutional claim following Court’s dismissal of § 2241 claim), the Court
 6   appointed an independent expert to conduct a site visit at FCI Terminal Island to
     opine as to current conditions and best practices. Notably, the Court also
 7   determined that administrative exhaustion was unavailable under the PLRA.
 8   The site inspector issued a troubling report despite Respondents’ claims that they
     “ha[d] taken a number of actions to address COVID-19 and that the situation at
 9   Terminal Island ha[d] significantly improved,” further highlighting the
     importance of judicial fact-finding in the prison context. The report is publicly
10
     available:
11   https://www.aclusocal.org/sites/default/files/report_of_dr._michael_rowe.pdf (last
     accessed September 21, 2020.).
12
           81 3:20-cv-00712, ECF No. 24 (D. Or. 2020). The docket also refers to
13   Stirling v. BOP, et al., because the petitioner had originally filed pro se against
14   the BOP. After the FPD was appointed, it filed an amended petition/complaint
     naming the proper respondent, the Warden of FCI Sheridan.
15
            The Court granted partial interim relief requiring respondent to provide
16   the court and FPD with the following information within two days: (1) current
     protocols for screening and testing for COVID-19; (2) the number of inmates at
17   the facility who have been tested and the number of positive tests; (3) number of
18   staff and correctional ; (4) all efforts currently undertaken at the facility to slow
     the spread of COVID-19. The Court defined protocols as including, but not
19   limited to: (a) the specific type of COVID-19 test being employed; (b) the typical
     or average time the facility must wait to receive results; (c) the criteria for
20
     determining who will be tested, when they will be tested, and what frequency
21   and under what circumstances tests will be re-administered, including persons
     who have tested negative.
22
           82  Administrative Order No. 2020-14 (E.D.N.Y. Apr. 2, 2020). The General
23   order requires bi-monthly status updates for detention facilities housing
     defendants in cases filed within the district, including regarding (1) protocols for
24
     screening and testing inmates, staff, and others entering or leaving each facility;
25   (2) the number of inmates tested and the number of positive tests; (3) the number
     of staff and other correctional workers testing positive; and (4) “[a]ll efforts
26
                                                20
      Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 21 of 24




 1   Security;83 and Urdaneta v. Keeton.84 Due to the lack of transparency and testing
 2   at NSDC, court-supervised fact-finding is appropriate here and Petitioners’
 3   request for it does not show that they lack standing or undermine their claim.
 4   D.    The Federal Public Defender’s Office can represent Petitioners.
 5         As a last-ditch argument, Respondent seeks dismissal because the Federal
 6   Public Defender’s Office has not requested to be appointed in this case.85 The
 7   government is wrong for two main reasons.
 8         First, the Federal Public Defender’s Office has been appointed to represent
 9   Petitioners in their underlying criminal cases,86 and that appointment extends to
10   ancillary proceedings.87
11         Second, even if this were not an ancillary matter, 18 U.S.C.
12   § 3006A(A)(2)(B) authorizes the court to provide representation for any
13   financially eligible person seeking relief under § 2241 when “the interests of
14   justice so require.” As explained above, Petitioners qualified for appointment of
15   counsel when they made their initial appearances in their respective criminal
16
     undertaken to mitigate the spread of COVID-19.” Available at
17
     https://bit.ly/3l6zP9F.
18         8320-cv-453, ECF No. 123 at 56–61 (D.N.H. May 14, 2020). The Court
19   ordered a report concerning detailed issues related to testing and mitigation
     measures in local jail holding federal detainees.
20         84  20-cv-654, ECF No. 52 at 22 (D. Ariz. May 11, 2020). This Order solicited
21   proposed measures from parties to ensure adequate health standards in a federal
     detention facility including placement in single-occupancy cell, meals delivered to
22   cell, free, unlimited PPE, hygiene supplies, and disinfectant, requiring all staff to
23   wear PPE, and requiring testing.

24
           85   ECF No. 12 at 19.
           86United States v. Carranza, 2:19-cr-00310-RFB-BNW, ECF No. 9 (D.
25
     Nev.); United States v. Kim, 2:18-mj-00836, ECF No. 10 (D. Nev.).
26         87   18 U.S.C. § 3006A(c).
                                               21
      Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 22 of 24




 1   cases. Their financial situations have not improved while in custody, and they
 2   remain indigent. Due to the complexity of the above-discussed legal issues, the
 3   important issues at stake, and the likelihood of success on the merits,
 4   appointment of counsel is in the interest of justice. Additionally, undersigned is
 5   aware of at least one other case where the Federal Public Defender’s Office has
 6   been appointed to represent prisoners challenging conditions under § 2241 in the
 7   context of COVID-19, Stirling v. Salazar.88 In an abundance of caution,
 8   undersigned will separately move to be appointed.
 9                                      Conclusion
10         This Court should hold as a threshold legal matter that Petitioners may
11   proceed under § 2241. This Court should next find that Petitioners have satisfied
12   § 2241’s prudential exhaustion requirement. Respondent fails to show that
13   Petitioners lack standing simply because other detainees at NSDC are subject to
14   the same or similar unconstitutional conditions. Petitioners’ request for court-
15   supervised fact finding also does not deprive them of standing. Finally, this
16   Court should find that the Federal Public Defender’s Office may represent
17   Petitioners, either by deeming this an ancillary proceeding to their underlying
18   criminal cases or by appointment under 18 U.S.C. § 3006A(2)(b), for which
19   undersigned will separately move out of an abundance of caution. This Court
20   should therefore deny Respondent’s motion to dismiss and order the requested
21
22         88
              3:20-cv-00712, ECF No. 24 (D. Or. 2020). The docket also refers to
     Stirling v. BOP, et al., because the petitioner had originally filed pro se naming
23   the BOP, Sheridan FDC, and Sheridan FDC staff. ECF No. 1. Because Stirling
     had already been sentenced and was serving a BOP sentence, the FPD was not
24   currently representing him as is the case here. The Court sua sponte appointed
     the Oregon Federal Public Defender’s Office in the interest of justice under 18
25   U.S.C. 3006A(a)(2)(B). ECF No. 4. After the FPD was appointed, it filed an
     amended petition/complaint naming the proper respondent, the Warden of FCI
26   Sheridan. ECF No. 16. The petition remains pending.
                                                22
       Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 23 of 24




 1   interim judicial fact-finding,89 which will aid the Court in resolving the factual
 2   issues.90
 3          Dated: September 21, 2020.
 4
                                                    Respectfully submitted,
 5
 6                                                  Rene L. Valladares
                                                    Federal Public Defender
 7
                                                    /s/ Erin Gettel
 8
                                                    Erin Gettel
 9                                                  Assistant Federal Public Defender
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24          89   ECF No. 1 at ¶ 75.
25          90The parties filed a stipulation expediting briefing on the above legal
     issues while extending Petitioners’ time to reply to the Respondent’s
26   answer/response to the petition to October 1, 2020. ECF No. 14.
                                               23
      Case 2:20-cv-01586-GMN-DJA Document 15 Filed 09/21/20 Page 24 of 24




 1                   CERTIFICATE OF ELECTRONIC SERVICE

 2         The undersigned hereby certifies that he is an employee of the Federal
 3   Public Defender for the District of Nevada and is a person of such age and
 4   discretion as to be competent to serve papers.
 5         That on September 21, 2020, he served an electronic copy of the above and
 6   foregoing Response to Motion to Dismiss (ECF No. 12) by electronic service
 7
     (ECF) to the person named below:
 8
 9
                  NICHOLAS A. TRUTANICH
10                United States Attorney
                  HOLLY A. VANCE
11                Assistant United States Attorney
                  400 S. Virginia Street
12                Suite 900
                  Reno, NV 89501
13
14                                             /s/ Brandon Thomas
                                               Employee of the Federal Public
15                                             Defender

16
17
18
19
20
21
22
23
24
25
26
                                              24
